Citation Nr: 0911229	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1997, for the grant of a 60 percent evaluation for residuals 
of a lower 1/3 esophagus Mallory-Weiss tear.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In a November 1985 rating decision, the RO granted 
service connection for residuals of a Mallory-Weiss tear and 
assigned a noncompensable rating effective July 22, 1985.

2.  The Veteran did not appeal and that decision became 
final.

3.  On October 31, 1997, it became factually ascertainable 
that the Veteran's service-connected disability had increased 
in severity.

4.  On January 5, 1998, within one year of the factually 
ascertainable increase, the Veteran's claim of entitlement to 
an increased rating was received.

5.  In a July 2005 rating decision, the RO increased the 
rating to 60 percent disabling, effective October 31, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
1997, for the grant of a 60 percent evaluation for residuals 
of a lower 1/3 esophagus Mallory-Weiss tear have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazen, 10 Vet. App. at 
521.

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed. 
38 C.F.R. § 3.157. 
 
"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez Court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez Court stated that when 38 C.F.R. § 
3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Court also 
pointed out that the provisions of 38 C.F.R. § 3.155(a) made 
clear that there was no set form that an informal written 
claim must take.  All that was required was that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department" and 
"identify the benefits sought."

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is claiming entitlement to an earlier effective 
date for the grant of a 60 percent rating for residuals of a 
Mallory-Weiss tear.  Historically, he submitted a claim of 
entitlement to service connection for stomach problems in 
July 1985, which was granted in a November 1985 rating 
decision.  A noncompensable evaluation was assigned effective 
July 22, 1985.  He did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  

In a communication received by the RO on January 5, 1998, the 
Veteran requested an increased evaluation for his service-
connected disability.  In a July 2005 decision, the RO 
increased the rating to 60 percent disabling effective 
October 31, 1997.  He appealed.
    
Based on the history described above, the Veteran's increased 
rating claim was received by the RO on January 5, 1998.  
Therefore, January 5, 1998, represents the date of claim.  
However, as previously noted, 38 C.F.R. § 3.400(0)(2) 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.  

As an October 31, 1997, VA treatment record revealed 
complaints of swallowing difficulties.  This is the date at 
which it was first factually ascertainable that an increase 
in disability had occurred.  Because the Veteran filed a 
claim for a higher rating within one year of this date, 
October 31, 1997, is the appropriate effective date.

The Board has considered whether the evidence between January 
5, 1997 (one year prior to the date of the claim), and 
October 31, 1997 (the current effective date), showed a 
factually ascertainable increase in the Veteran's disability.  
In his January 1998 claim, he indicated that he received 
treatment at the Kansas City VA Medical Center, Mount Vernon 
Outpatient Clinic, and the Southwest Missouri Mental Health 
Center.  Although records were obtained from these 
facilities, no medical evidence demonstrating a factually 
ascertainable increase prior to October 31, 1997, was shown.  

Moreover, the record reveals no formal or informal statements 
from the Veteran indicating an intent to file a claim for an 
increased rating prior to October 31, 1997.  Based on the 
foregoing, the Board finds that an increase in the Veteran's 
disability was factually ascertainable no earlier than the 
October 31, 1997, VA consultation, and that an earlier 
effective date is not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, in March 2006, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish an effective date.  Although this notice was not 
provided prior to the adjudication of the claim, the claim 
was readjudicated, and a statement of the case was issued in 
December 2006.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO associated the Veteran's service 
treatment records, VA treatment records, and private 
treatment records with the claims folder.  Moreover, 
resolution depends primarily on whether he indicated an 
intent to file a claim, or whether the evidence showed a 
factually ascertainable increase prior to October 31, 1997.  
He has produced no evidence and none is contained in the 
claims file reflecting either.  Even considering the standard 
of "factually ascertainable" within one year, there is no 
evidence to support an effective date prior to October 31, 
1997.  

In his January 2007 substantive appeal, the Veteran argued 
that the VA had an affirmative duty to obtain a separate 
medical opinion to ascertain whether his esophagus tear 
increased in severity prior to October 31, 1997.  However, 
the Board notes that the duty to assist is not unlimited in 
scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  

In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, that the duty to 
assist was not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim.  In this case, the RO 
has made all reasonable efforts to assist the Veteran in the 
development of his claim.  As such, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An effective date prior to October 31, 1997, for the 
assignment of a 60 percent rating for residuals of a lower 
1/3 esophagus Mallory-Weiss tear is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


